J-S23031-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL JACOB RUMBLE                       :
                                               :
                       Appellant               :   No. 1350 WDA 2018

             Appeal from the PCRA Order Entered August 22, 2018
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0001299-2014


BEFORE:      BENDER, P.J.E., NICHOLS, J., and COLINS*, J.

JUDGMENT ORDER BY COLINS, J.:                              FILED MAY 8, 2019

       Appellant, Michael Jacob Rumble, appeals from the order dismissing his

first petition filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.

       The underlying facts of this case were previously summarized by this

Court in Commonwealth v. Rumble, No. 1421 WDA 2015, unpublished

memorandum at 1-3 (Pa. Super. filed Dec. 6, 2016). We briefly note that a

jury convicted Appellant of two counts of driving under the influence and

related offenses. On August 19, 2015, “Appellant was sentenced to a term of

imprisonment of not less than four (4) months nor more than twenty-three

(23) months.” Trial Court Statement in Lieu of Opinion, 10/23/2018. He was

also disqualified by the Department of Transportation of the Commonwealth

____________________________________________


1   42 Pa.C.S. §§ 9541–9546.



*    Retired Senior Judge assigned to the Superior Court.
J-S23031-19


from holding a commercial driver’s license (“CDL”) pursuant to 75 Pa.C.S.

§ 1611(c). This Court affirmed his judgment of sentence, and Appellant filed

a petition for allowance of appeal, which our Supreme Court denied on June 7,

2017. “The P.C.R.A. petition was filed on July 16th, 2018, approximately one

(1) year after [Appellant] was released from parole supervision.” Trial Court

Statement in Lieu of Opinion, 10/23/2018. Accordingly, Appellant is no longer

serving a sentence in the current action. See id.

     Eligibility for relief under the PCRA is governed by 42 Pa.C.S. § 9543,

which provides in pertinent part:

     To be eligible for relief under this subchapter, the petitioner must
     plead and prove by a preponderance of the evidence all of the
     following:

           (1) That the petitioner has been convicted of a crime
           under the laws of this Commonwealth and is at the
           time relief is granted:

              (i)  currently  serving   a   sentence     of
           imprisonment, probation or parole for the crime;

42 Pa.C.S. § 9543(a) (emphasis added); see also Commonwealth v.

Ahlborn, 699 A.2d 718, 720 (Pa. 1997).              Appellant is not currently

imprisoned, on probation, or on parole. Although Appellant contends that,

according to Shoul v. Commonwealth, Department of Transportation,

Bureau of Driver Licensing, 173 A.3d 669 (Pa. 2017), the “lifetime

suspension” of his CDL “is a violation of the provisions of the United States




                                    -2-
J-S23031-19


and Pennsylvania Constitutions regarding cruel and unusual punishment[,]”2

Appellant’s Brief at 8,3 we find no case or statutory law – and Appellant

provides us with none – that a “punishment” pursuant to the United States

and Pennsylvania Constitutions is the equivalent of a “sentence” under the

PCRA. The exact language of the PCRA itself indicates that any other type of

sanction besides “imprisonment, probation or parole” is not a “sentence”

entitling a petitioner to relief under the PCRA. 42 Pa.C.S. § 9543(a). “The

basic tenet of statutory construction requires a court to construe the words of

the statute according to their plain meaning.” Commonwealth v. Gosselin,

861 A.2d 996, 1000 (Pa. Super. 2004).            As the plain meaning of Section

9543(a) is that only those three sanctions constitute a “sentence,” Appellant’s

license suspension, even if referred to as a “punishment” elsewhere, is not a

“sentence” pursuant to the PCRA, and, thus, Appellant is not eligible for relief

under the PCRA.4 Hence, we affirm the PCRA court’s order.

____________________________________________


2 The Pennsylvania Supreme Court in Shoul specifically concluded that
disqualification from holding a CDL “constitutes punishment because it, at
least in part, exacts retribution or deters crime.” 173 A.3d at 682. However,
due to the inadequacy of the record, the Court never reached the question of
whether the sanction was “cruel and unusual punishment.” Id. at 685-88.
Additionally, in the current appeal, Appellant’s CDL was suspended under 75
Pa.C.S. § 1611(c), whereas appellee’s CDL in Shoul was suspended under 75
Pa.C.S. § 1611(e).
3 Appellant’s Brief is not paginated; however, its table of contents states that
his “Argument” section begins on page 8, where this quotation appears.
4Nothing in this decision precludes Appellant from filing a civil action appealing
his lifetime disqualification from holding a CDL, as the appellee did in Shoul,
173 A.3d at 674.

                                           -3-
J-S23031-19


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/8/2019




                          -4-